UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1768



DETRA HUDSON-GARDNER,

                                             Plaintiff - Appellant,

          versus

THE DEPARTMENT OF HIGHWAYS AND PUBLIC TRANS-
PORTATION; ORANGEBURG CALHOUN CORRECTIONAL
FACILITY; B. J. HILL; A. L. STACK; THOMAS I.
HAIGLER,

                                            Defendants - Appellees,
          and


ORANGEBURG CALHOUN REGIONAL HOSPITAL,

                                                           Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-94-641-3-23)

Submitted:   December 12, 1996          Decided:    December 23, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Detra Hudson-Gardner, Appellant Pro Se. Isaac McDuffie Stone III,
LEWIS, REEVES & STONE, Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's judgment, pursuant to

a jury verdict, that she recover nothing in her 42 U.S.C. § 1983

(1994) action. The record does not contain a transcript of the

trial. Appellant has the burden of including in the record on

appeal a transcript of all parts of the proceedings material to the
issues raised on appeal. Fed. R. App. P. 10(b)(2); 4th Cir. Local

R. 10(c). Appellants proceeding on appeal in forma pauperis are

entitled to transcripts at government expense only in certain

circumstances. 28 U.S.C. § 753(f) (1994). By failing to produce a
transcript or to qualify for the production of a transcript at

government expense, Appellant has waived review of the issues on

appeal which depend upon the transcript to show error. Powell v.
Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied, 506 U.S. 1025

(1992); Keller v. Prince George's Co., 827 F.2d 952, 954 n.1 (4th

Cir. 1987). We have reviewed the record before the court and find

no reversible error. We therefore affirm the district court's order

entering judgment for Appellees. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3